Citation Nr: 0529649	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury. 


ATTORNEY FOR THE BOARD

J.N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1993 to June 
1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003, a substantive 
appeal was received in August 2003, and a supplemental 
statement of the case was issued in January 2005.  

A Board hearing at the RO was scheduled in September 2005.  
However, the veteran failed to appear.  It appears that no 
motion was filed for a new hearing date. 

The initial April 2003 rating decision also denied 
entitlement to service connection for residuals of a right 
knee injury, and the veteran's notice of disagreement and 
substantive appeal indicated that she wished to appeal both 
issues.  However, a subsequent rating decision in January 
2005 granted service connection for residuals of the right 
knee injury.  


REMAND

The veteran initially filed claims of service connection for 
both right and left knee disabilities.  The RO scheduled a VA 
examination for the right knee.  Such examination was 
conducted in October 2004, and service connection was 
subsequently granted for right knee disability based on a 
favorable etiology opinion rendered by the VA examiner.  

An etiology opinion was not requested for the left knee 
disability, and the April 2003 rating decision and July 2003 
statement of the case reflect that the RO found no evidence 
of any left knee injury in the veteran's service-medical 
records.  Perhaps this was the basis for the RO's 
determination that an opinion for the left knee was not 
necessary.  However, service medical records do include a May 
15, 1993, clinical record which reflects an assessment of 
soft tissue injury left knee.  Moreover, at the October 2004 
VA examination, the veteran apparently provided history to 
the effect that while on crutches for her right knee, the 
crutches went into a pot hole and she injured her left knee.  
The October 2004 examination included a diagnosis of chronic 
left knee strain, but no opinion was offered as to any causal 
relationship between the current left knee disability and the 
apparently documented inservice left knee injury.  Under the 
circumstances, the Board believes that such an opinion is 
necessary to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2005).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  If the examiner who conducted the 
October 29, 2004, VA examination is still 
available, he should be furnished the 
claims file for review.  He should be 
asked to offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
chronic left knee strain diagnosed at the 
October 29, 2004, VA examination is 
causally related to the soft tissue 
injury to the left knee documented in the 
May 15, 1993 service medical record.  

     If the examiner who conducted the 
October 29, 2004, VA examination is no 
longer available, then the veteran should 
be scheduled for another VA examination 
for the same purpose of obtaining an 
etiology opinion for the left knee 
disability.  The claims file must be made 
available to that examiner for review.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for left 
knee disability is warranted.  If the 
benefit remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

